Case: 1:15-cv-00713 Document #: 285-9 Filed: 10/02/20 Page 1 of 11 PageID #:3438




                              Exhibit 9
Case: 1:15-cv-00713 Document #: 285-9 Filed: 10/02/20 Page 2 of 11 PageID #:3439

                          MICHAEL P. ATCHISON 6/21/2017
                                                                             Page 1


    1                 IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
    2                           EASTERN DIVISION
    3
          FRANCISCO ROMERO,                              )
    4                                                    )
                            Plaintiff,                   )
    5                                                    )
                  -vs-                                   ) No. 15 C 713
    6                                                    )
          MICHAEL P. ATCHISON, et al.,                   )
    7                                                    )
                            Defendants.                  )
    8
    9
   10
   11                 The deposition of MICHAEL P. ATCHISON,
   12     taken pursuant to the Rules of Civil Procedure for
   13     the United States District Courts pertaining to
   14     the taking of depositions, taken before Pamela S.
   15     Morgan, a Certified Shorthand Reporter in the
   16     State of Illinois, at Sheridan Correctional
   17     Center, 4017 East 2603 Road, Sheridan, Illinois,
   18     on June 21, 2017, at the hour of 9:15 a.m.
   19
   20
   21
   22
   23
   24



                         MIDWEST LITIGATION SERVICES
 www.midwestlitigation.com    Phone: 1.800.280.3376                 Fax: 314.644.1334
Case: 1:15-cv-00713 Document #: 285-9 Filed: 10/02/20 Page 3 of 11 PageID #:3440

                          MICHAEL P. ATCHISON 6/21/2017
                                                                            Page 29


    1     how many you got that were from Tams?
    2          A.     I want to say only five or six.
    3          Q.     And how many people in total were in AD
    4     while you were at Menard?
    5          A.     It's a range.        I can't recall at any
    6     given time, but between -- it could have been
    7     anywhere between 10 and I think the capacity was
    8     26, but I don't think we ever were at that level.
    9     Probably between 10 and 20, on average.
   10          Q.     Okay.     So, you know, we just talked about
   11     there was a three-phase system implemented in
   12     2012.     Did you get any written guidelines on that
   13     three-tier system?
   14          A.     I could have, but I don't recall.
   15          Q.     Were there any manuals given to inmates,
   16     or were they given any guidelines, policies,
   17     procedures on the three-tier system when they
   18     entered AD?
   19          A.     Yes.
   20          Q.     They were given written policies and
   21     procedures when they entered AD?
   22          A.     What I recall, they were given a
   23     memorandum that summarized the policy and the --
   24     just the basic rules, how much commissary they



                         MIDWEST LITIGATION SERVICES
 www.midwestlitigation.com    Phone: 1.800.280.3376                 Fax: 314.644.1334
Case: 1:15-cv-00713 Document #: 285-9 Filed: 10/02/20 Page 4 of 11 PageID #:3441

                          MICHAEL P. ATCHISON 6/21/2017
                                                                            Page 30


    1     could buy, what the clothing they would wear was,
    2     just describing the three phases.
    3          Q.     In 2012, when the inmates were sent to
    4     Menard, if you know, were they given written
    5     notice of the reason they were being sent and
    6     placed in AD?
    7          A.     When they were sent to Menard, no.
    8          Q.     And what about once they arrived, were
    9     they given written notice of the reason they were
   10     being placed in AD?
   11          A.     No.
   12          Q.     Were they given written notice at anytime
   13     during your tenure as warden at Menard about why
   14     they were being held in AD?
   15          A.     No, and it wasn't a requirement of the
   16     administrative rule.
   17          Q.     Were they given hearings while they were
   18     at Menard?
   19          A.     No.    Again, it's not -- it wasn't a
   20     requirement of the rule that governed
   21     administrative detention.
   22          Q.     If inmates weren't given hearings, how
   23     was it determine at Menard if they would advance
   24     to a different phase?



                         MIDWEST LITIGATION SERVICES
 www.midwestlitigation.com    Phone: 1.800.280.3376                 Fax: 314.644.1334
Case: 1:15-cv-00713 Document #: 285-9 Filed: 10/02/20 Page 5 of 11 PageID #:3442

                          MICHAEL P. ATCHISON 6/21/2017
                                                                            Page 31


    1          A.     Well, you asked about hearings prior to
    2     their placement.
    3          Q.     No.    So if they are placed -- well, did
    4     they have hearings while they -- I thought, maybe
    5     I misunderstood, you said they didn't have a
    6     hearing at all during the time they were housed at
    7     Menard?
    8          A.     There could have been hearings or a
    9     committee that would review their status from one
   10     phase to another, but they -- at that point they
   11     were not entitled by policy or practice to an
   12     in-person presence at the hearing.
   13          Q.     Right.
   14          A.     That policy wasn't instituted until 2014.
   15          Q.     Yes, I will get to that in a second, too.
   16                 So I just want to be clear, the inmates
   17     had no input, they didn't know why they were in AD
   18     while they were housed at Menard, and they had no
   19     input into the basis for them being held, is that
   20     correct?
   21          A.     Well, I would contest that they didn't
   22     know why they were in AD.            They might tell you
   23     that, but if we have a preponderance of evidence
   24     that shows the level of threat that they are, then



                         MIDWEST LITIGATION SERVICES
 www.midwestlitigation.com    Phone: 1.800.280.3376                 Fax: 314.644.1334
Case: 1:15-cv-00713 Document #: 285-9 Filed: 10/02/20 Page 6 of 11 PageID #:3443

                          MICHAEL P. ATCHISON 6/21/2017
                                                                             Page 32


    1     they are likely to know why they are placed in
    2     administrative detention.
    3          Q.     How would they know?
    4          A.     Because they were what they were and did
    5     what they did, they would know better than anyone.
    6          Q.     But what if it's an unidentified
    7     confidential source that says what they did, and
    8     they didn't do it, how would they know then?
    9          A.     Well, as I said, there are a multitude of
   10     sources of information when an intelligence unit
   11     is gathering intelligence.
   12          Q.     Uh-huh.
   13                 But you don't know that someone came to
   14     them and said, "Hello, Offender, you are being
   15     held here for this reason, is this true or not?"
   16          MS. HONINGFORD:         Object to form.
   17     BY THE WITNESS:
   18          A.     I don't understand that question.               What
   19     was that question again?
   20     BY MS. BLAGG:
   21          Q.     Were they ever orally told why they were
   22     being held in AD?         Was it a policy to tell them?
   23          A.     No.
   24          Q.     So how is it determined if an inmate



                         MIDWEST LITIGATION SERVICES
 www.midwestlitigation.com    Phone: 1.800.280.3376                 Fax: 314.644.1334
Case: 1:15-cv-00713 Document #: 285-9 Filed: 10/02/20 Page 7 of 11 PageID #:3444

                          MICHAEL P. ATCHISON 6/21/2017
                                                                            Page 33


    1     advanced to a different phase while you were at
    2     Menard?
    3          A.     Again, I can't recall specific instances
    4     of what happened, but, in general, it would be
    5     their behavior, their lack of discipline, and
    6     their overall disassociation, or lack of continued
    7     association, with the gangs or security threat
    8     groups that they were identified as being very
    9     active in previously.
   10          Q.     Did Menard use a form that it filled out
   11     for each review?
   12          MS. HONINGFORD:         Object to foundation.
   13     BY MS. BLAGG:
   14          Q.     Are you aware if Menard used a form to
   15     fill out for each review?
   16          A.     The only form I ever received as a warden
   17     was whether an offender -- it was a statewide form
   18     for the continued -- continuation of
   19     administrative detention status.
   20          Q.     Did that form indicate their aggression
   21     level, various different factors that were
   22     relevant to their being held in administrative
   23     detention?
   24          A.     No, I don't recall that form having all



                         MIDWEST LITIGATION SERVICES
 www.midwestlitigation.com    Phone: 1.800.280.3376                 Fax: 314.644.1334
Case: 1:15-cv-00713 Document #: 285-9 Filed: 10/02/20 Page 8 of 11 PageID #:3445

                          MICHAEL P. ATCHISON 6/21/2017
                                                                            Page 52


    1     people that you talked about would be notified,
    2     when would they have been given this policy?
    3     Would it have been on 5/1/2014 or would it have
    4     been weeks or months before?
    5          A.     Probably 60 days before is when they
    6     started the vetting process.
    7          Q.     Okay.     So under the policy, it talks
    8     about many different things, but one of the things
    9     it does discuss is the administrative detention
   10     reviews.
   11                 We've already covered the fact that while
   12     you were warden in 2012, the inmates were not
   13     given notice, they were not given a hearing where
   14     they could participate.           This directive orders
   15     that they are given notice and that they are given
   16     a hearing.      One of the other things -- do you need
   17     time to review it before I start talking about it?
   18     I am sorry.
   19          A.     I don't know what page you want me to
   20     review.
   21          Q.     Right now I am talking generally, but
   22     look on Page 3 of 10.
   23          A.     Okay.
   24          Q.     So under Number 1, it says -- basically



                         MIDWEST LITIGATION SERVICES
 www.midwestlitigation.com    Phone: 1.800.280.3376                 Fax: 314.644.1334
Case: 1:15-cv-00713 Document #: 285-9 Filed: 10/02/20 Page 9 of 11 PageID #:3446

                          MICHAEL P. ATCHISON 6/21/2017
                                                                             Page 53


    1     it says that each offender should have an
    2     administrative detention file, right?
    3          A.     Yes.
    4          Q.     And so each offender should have had,
    5     beginning in May of 2014, each facility that
    6     housed an AD inmate should have created an
    7     administrative detention file for that offender,
    8     right?
    9          A.     Yes.
   10          Q.     And what would go in that file?               Do you
   11     know what would be housed in an administrative
   12     detention file?        Did you review Mr. Romero's
   13     before you came to testify -- I mean before the
   14     deposition?
   15          A.     No.    No.
   16          Q.     Do you know what, generally, is in one?
   17          A.     Well, I would assume, and I've seen some
   18     of the document, but I would assume there would be
   19     the record of the proceedings, you know, the
   20     notice to the offender, when the offender was
   21     given notice that they were either being placed or
   22     that a hearing was upcoming, the committee's
   23     review and recommendations to the warden as to
   24     whether the offender stays in the level that they



                         MIDWEST LITIGATION SERVICES
 www.midwestlitigation.com    Phone: 1.800.280.3376                 Fax: 314.644.1334
Case: 1:15-cv-00713 Document #: 285-9 Filed: 10/02/20 Page 10 of 11 PageID #:3447

                          MICHAEL P. ATCHISON 6/21/2017
                                                                            Page 54


     1    are in, or upgrades or downgrades, or is released
     2    from administrative detention.              Probably some
     3    recommendations from the Intelligence Unit, if it
     4    applies, things like that.
     5          Q.     Another thing that -- give me just a
     6    second.
     7                 Another thing it directs is that it sort
     8    of dictates what the committee should consider,
     9    and that's in Number 3.            It says they should
    10    consider discipline reports, initial
    11    administrative detention placement documents.
    12    Would that be what Exhibit 1 was?               Is that the
    13    administrative detention placement document?
    14          A.     Yes.    I mean, that could be the initial
    15    placement form for administrative detention
    16    even -- the form that was used prior to this
    17    policy being developed, that's probably what
    18    that's alluding to.
    19          Q.     And then it says an offender summary
    20    prepared by the Intelligence Unit documenting
    21    updates.      So maybe that would be something that
    22    Exhibit 1 would look like, too?               It could look
    23    like that, too?
    24          A.     Oh, Exhibit 1.        I'm sorry.      Yes, that



                          MIDWEST LITIGATION SERVICES
  www.midwestlitigation.com    Phone: 1.800.280.3376                Fax: 314.644.1334
Case: 1:15-cv-00713 Document #: 285-9 Filed: 10/02/20 Page 11 of 11 PageID #:3448

                          MICHAEL P. ATCHISON 6/21/2017
                                                                               Page 55


     1    would be something similar to what the
     2    Intelligence Unit would provide.
     3          Q.     Now, would the committee consider
     4    anything outside of what's listed in Number 3?
     5          MS. HONINGFORD:        Object to foundation.
     6    BY MS. BLAGG:
     7          Q.     If you know?
     8          A.     Such as what?
     9          Q.     Would any other officers come testify in
    10    front of the committee about intelligence, or
    11    would they just receive a report?
    12          MS. HONINGFORD:        Object to foundation.           This
    13    is an incomplete hypothetical.
    14    BY THE WITNESS:
    15          A.     I can't think of any other type, other
    16    than what's listed here, that would be considered.
    17    BY MS. BLAGG:
    18          Q.     To your knowledge, the committee
    19    basically just hears testimony from the offender
    20    and no one else, and then reviews documents.                    Is
    21    that fair to say?
    22          A.     Yes.
    23          Q.     Let's go to Page 2.          Look at H-2.       That
    24    dictates that the Reviewing Committee should take



                          MIDWEST LITIGATION SERVICES
  www.midwestlitigation.com    Phone: 1.800.280.3376                Fax: 314.644.1334
